Per Curiam.

The circulation of more than ene proposed constitutional amendment in a single initiative petition was approved by this court in State, ex rel. Hubbell, v. Bettman (1931), 124 Ohio St. 24.
Although the proposed amendments herein contain multiple provisions, each of the amendments contains one general purpose.
This court finds no abuse of respondent’s discretion in the preparation of the condensed texts. They are sufficiently complete to inform the voters of the issues before them.
Respondent’s authority to reject part-petitions which are not properly verified was upheld in State, ex rel. Herbert, v. Mitchell (1939), 136 Ohio St. 1, 8.
There being no showing of respondent’s failure to perform a clear, .legal duty, or abuse of discretion in the performance of that duty, the writ of mandamus is denied.
There being no showing that respondent is .about to perform acts beyond his authority, the writ of prohibition is denied.

Writs deniecl.

O’Neill, C- J., Herbert, Corrigan, Stern, Celebrezze, W. Brown and. P. Brown, JJ„ concur,.